UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1850



JOHNNY R. EVERETT, SR.,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF VETERANS AFFAIRS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-98-576-3)


Submitted:   September 30, 1999           Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny R. Everett, Sr., Appellant Pro Se. Debra Jean Prillaman,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnny R. Everett, Sr., appeals the district court’s order

dismissing his civil action.     We have reviewed the record and the

district court’s opinion and find no reversible error.    According-

ly, we affirm on the reasoning of the district court.    See Everett

v. Department of Veterans Affairs, No. CA-98-576-3 (E.D. Va. Apr.

26, 1999).    We deny Everett’s motion to stay and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                   2